Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 11/29/2022. The changes and remarks disclosed therein have been considered. Claims 1, 4, 5, 8, 14, 16, 19 have been amended. Therefore, claims 1-20 remain pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation “signals from the first set of signals are selected based on … a workload of the first portion… signals from the second set of signals are selected based on the cycle count of the second portion and a workload of the second portion” as claimed in claims 1-20 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claims 1, 8 and 14 recite, “signals from the first set of signals are selected based on the cycle count of the first portion and a workload of the first portion… signals from the second set of signals are selected based on the cycle count of the second portion and a workload of the second portion”, examiner does not quite understand how signals are selected based on workload of a particular memory block. The description (specification and drawing) is generally lacking with direction as to how the signals selection is based on workload. One of ordinary skill would not be able to make and/or use the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 8 and 14 recite, “signals from the first set of signals are selected based on the cycle count of the first portion and a workload of the first portion… signals from the second set of signals are selected based on the cycle count of the second portion and a workload of the second portion”, examiner does not quite understand how signals are selected based on workload of a particular memory block, thus renders this limitation vague and indefinite. For the purpose of continuing examination, the limitation “signals from the first set of signals are selected based on …a workload of the first portion… signals from the second set of signals are selected based on … a workload of the second portion” has been interpreted as: due to memory blocks are partitioned into first portion and second portion based on work load, thus in an indirect way, one can claim “signals from the first set of signals are selected based on …a workload of the first portion… signals from the second set of signals are selected based on … a workload of the second portion”. This interpretation is also consistent with/supported by claim 3.
Claim 2 recites, “the controller is configured to partition the first portion and the second portion of the array of memory cells based on distance from a decoder of the apparatus”, this limitation will be in contradict with interpretation of “signals from the first set of signals are selected based on …a workload of the first portion” in claim 1, thus renders this limitation vague and indefinite.
Claim 9 recites, “partition the array of memory cells at least partially based on a location”, this limitation will be in contradict with interpretation of “signals from the first set of signals are selected based on …a workload of the first portion” in claim 1, thus renders this limitation vague and indefinite.
Claim 10 recites, “partition the array of memory cells at least partially based on a distance from a decoder”, this limitation will be in contradict with interpretation of “signals from the first set of signals are selected based on …a workload of the first portion” in claim 1, thus renders this limitation vague and indefinite.
Claim 11 recites, “partition the array of memory cells into the first portion of the array of memory cells and the second portion of the array of memory cells at least partially based on type of data”, this limitation will be in contradict with interpretation of “signals from the first set of signals are selected based on …a workload of the first portion” in claim 1, thus renders this limitation vague and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4-5, 8, 12-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon PG PUB 20140369124 (hereinafter Moon), in view of Qingsong Wei et al., WAFTL: A Workload Adaptive Flash Translation Layer with Data Partition, IEEE 27th Symposium on Massive Storage Systems and Technologies (MSST), May 23-27, 2011 (hereinafter Wei).
A modified screen shot of figure 10 of Moon with examiner’s mark-up is included for reference.


    PNG
    media_image1.png
    708
    645
    media_image1.png
    Greyscale




	
	
	
Regarding independent claim 1, Moon teaches an apparatus (title of Moon), comprising: 
an array of memory cells (231 in figure 5 of Moon); and 
a controller (234 in figure 5 of Moon) configured to: 
perform a first update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or “writing mode” used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon) on a first portion of the array of memory cells (a block using WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon), wherein the first update technique increases a cycle count for the first portion at a first rate (rate of cycle count changed by adopting this particular “wear leveling method” in figure 11 and [0026] of Moon or adopting “writing mode” used in figure 9/10 of Moon, or e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon); 
perform sensing operations (read operation in S240 in figure 12 of Moon, or verify operation in S280 in figure 12 of Moon) on the first portion (e.g., BLK0 in figure 8 of Moon) of the array of memory cells using a first set of signals (Vrd0_1/Vrd0_2/Vrd0_3 and Vrd3’_1/Vrd3’_2/Vrd3’_3 in figure 10 of Moon), wherein signals from the first set of signals are selected based on the cycle count of the first portion (EC in figure 8 and 12 of Moon for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12 of Moon, [0119] of Moon, “…when an access request is provided from the host 100, the dynamic access manager 330 reads effective wearing EW corresponding to a selected memory block from the per-block mode table 344…”, [0104] of Moon, “…the cumulative effective wearing CEW may also be referred to as a cumulative effective wear level, and may be indicative of a number of erase cycles performed on a memory block…”); 
perform a second update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or “writing mode” used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon) on a second portion of the array of memory cells (a block using WM0/REWM1 in figure 10 of Moon or WM0/VM1 in figure 8 of Moon), wherein the second update technique increases a cycle count for the second portion at a second rate (rate of cycle count changed by adopting this particular “wear leveling method” in figure 11 and [0026] of Moon or adopting “writing mode” used in figure 9/10 of Moon, or e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon); 
and 
perform sensing operations (read operation in S240 in figure 12 of Moon, or verify operation in S280 in figure 12 of Moon) on the second portion (BLK1 in figure 8 or figure 5 of Moon) of the array of memory cells using a second set of signals (Vrd1’_1/Vrd1’_2/Vrd1’_3 and Vrd2’_1/Vrd2’_2/Vrd2’_3 in figure 10 of Moon), wherein signals from the second set of signals are selected based on the cycle count of the second portion and wherein the first set of signals (Vrd0_1/Vrd0_2/Vrd0_3 and Vrd3’_1/Vrd3’_2/Vrd3’_3 in mark-up figure 10 of Moon) include magnitudes that are different than magnitudes of the second set of signals (Vrd1’_1/Vrd1’_2/Vrd1’_3 and Vrd2’_1/Vrd2’_2/Vrd2’_3 in figure 10 of Moon).    
But Moon does not teach
wherein signals from the first set of signals are selected based on a workload of the first portion; 
wherein signals from the second set of signals are selected based on a workload of the second portion.
Based on specification and drawing of the instant case, applicant teaches in para(12) and para(25) to partition blocks based on work load. Thus in an indirect way, given the broadest interpretation, the signals can be considered to have some relationship with the work load. 
Under this interpretation, Wei teaches in abstract to partition data blocks based on workload, Wei proposes to have a Page Mapping Block (PMB) to store random data and handle large number of partial updates and to have Block Mapping Block (BMB) to store sequential data and lower overall mapping table. PMB or BMB is allocated on demand and the number of PMB or BMB eventually depends on workload. The advantage of doing so is “Benchmark results conclusively demonstrate that proposed WAFTL is workload adaptive, efficient with reduced mapping table and garbage collection” (col 3, 2nd paragraph of Wei).
Moon and Wei are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon and Wei before him, to modify the selecting program mode based on EC of Moon to include the partition block based on workload implementation of Wei, such that the controller is configured to partition the first portion (Block-level Mapping Block (BMB) indicated in abstract of Wei) and the second portion (Page-level Mapping Block (PMB) indicated in abstract of Wei) of the array of memory cells based on workload, in order to improve reliability of the device (col 3, 2nd paragraph of Wei).

Regarding claim 2, the apparatus of claim 1, wherein the controller is configured to partition the first portion and the second portion of the array of memory cells based on distance from a decoder of the apparatus (please see 112 rejection above, claim 1 already teach to partition array based on work load).  

Regarding claim 3, the combination of Moon and Wei teaches the apparatus of claim 1, wherein the controller is configured to partition the first portion (Block-level Mapping Block (BMB) indicated in abstract of Wei) and the second portion (Page-level Mapping Block (PMB) indicated in abstract of Wei) of the array of memory cells based on workload.  

Regarding claim 4, the combination of Moon and Wei teaches the apparatus of claim 1, wherein the first portion and the second portion of the array of memory cells are managed with different update techniques (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or writing mode used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10). 

Regarding claim 5, the combination of Moon and Wei teaches the apparatus of claim 1, where magnitudes of the first set of signals are based on the cycle count (EC in figure 8 and 12 for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12 of Moon, [0119] of Moon, “…when an access request is provided from the host 100, the dynamic access manager 330 reads effective wearing EW corresponding to a selected memory block from the per-block mode table 344…”, [0104] of Moon, “…the cumulative effective wearing CEW may also be referred to as a cumulative effective wear level, and may be indicative of a number of erase cycles performed on a memory block…”) of the first portion of the array of memory cells and wherein magnitudes of the second set of signals are based on the cycle (EC in figure 8 and 12 for a particular block (e.g., BLK1 in figure 8 of Moon)) of the second portion of the array of memory cells.  

Regarding independent claim 8, the combination of Moon and Wei teaches an apparatus, comprising: 
an array of memory cells (231 in figure 5 of Moon); and 
a controller (231 in figure 5 of Moon) configured to: 
partition (figure 8 of Moon shows n blocks, n could be 2) the array of memory cells into a first portion (BLK0 in figure 8 or figure 5 of Moon) of the array of memory cells and (added by examiner) a second portion (BLK1 in figure 8 or figure 5 of Moon) of the array of memory cells, wherein a cycle count of the first portion (EC in figure 8 and 12 of Moon for a particular block (e.g., BLK0 in figure 8)) is monitored and a cycle count of the second portion is monitored (EC in figure 8 and 12 for a particular block (e.g., BLK1 in figure 8 of Moon); 
perform a first update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or “writing mode” used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon) on the first portion (e.g., BLK0 in figure 8 of Moon) of the array of memory cells, wherein the first update technique increases the cycle count for the first portion at a first rate (rate of cycle count changed by adopting this particular “wear leveling method” in figure 11 and [0026] of Moon or adopting “writing mode” used in figure 9/10 of Moon, or e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon); 
 perform sensing operations (read operation in S240 in figure 12 of Moon, or verify operation in S280 in figure 12 of Moon) on the first portion of the array of memory cells using a first set of signals (Vrd0_1/Vrd0_2/Vrd0_3 and Vrd3’_1/Vrd3’_2/Vrd3’_3 in figure 10 of Moon) based on the cycle count of the first portion of the array of memory cells,  wherein signals from the first set of signals are selected based on the cycle count of the first portion (EC in figure 8 and 12 of Moon for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12 of Moon, [0119] of Moon, “…when an access request is provided from the host 100, the dynamic access manager 330 reads effective wearing EW corresponding to a selected memory block from the per-block mode table 344…”, [0104] of Moon, “…the cumulative effective wearing CEW may also be referred to as a cumulative effective wear level, and may be indicative of a number of erase cycles performed on a memory block…”) and a workload of the first portion (see 112 rejection above, this limitation has been interpretation as signals have loose correlation with work load as partition is done based on work load, Wei teaches in abstract to partition data blocks based on workload); 
perform a second update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or “writing mode” used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon) on the second portion (BLK1 in figure 8 or figure 5 of Moon) of the array of memory cells, wherein the second update technique increases the cycle count for the second portion at a second rate (rate of cycle count changed by adopting this particular “wear leveling method” in figure 11 and [0026] of Moon or adopting “writing mode” used in figure 9/10 of Moon, or e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon); 
 and 
perform sensing operations (read operation in S240 in figure 12 of Moon, or verify operation in S280 in figure 12 of Moon) on the second portion (BLK1 in figure 8 or figure 5 of Moon) of the array of memory cells using a second set of signals (Vrd1’_1/Vrd1’_2/Vrd1’_3 and Vrd2’_1/Vrd2’_2/Vrd2’_3 in figure 10 of Moon) based on the cycle count of the second portion of the array of memory cells, wherein signals from the second set of signals are selected based on the cycle count of the second portion and a workload of the second portion (see 112 rejection above, this limitation has been interpretation as signals have loose correlation with work load as partition is done based on work load, Wei teaches in abstract to partition data blocks based on work load) and wherein the first set of signals (Vrd0_1/Vrd0_2/Vrd0_3 and Vrd3’_1/Vrd3’_2/Vrd3’_3 in mark-up figure 10 of Moon) include magnitudes that are different than magnitudes of the second set of signals (Vrd1’_1/Vrd1’_2/Vrd1’_3 and Vrd2’_1/Vrd2’_2/Vrd2’_3 in figure 10 of Moon).  

Regarding claim 9, The apparatus of claim 8, wherein the controller is configured to partition the array of memory cells at least partially based on a location of the first portion of the array of memory cells and a location of the second portion of the array of memory cells (please see 112 rejection above, claim 8 already teach to partition array based on work load).  
 
Regarding claim 10. The apparatus of claim 8, wherein the controller is configured to partition the array of memory cells at least partially based on a distance from a decoder of the apparatus to the first portion of the array of memory cells and a distance from the decoder of the apparatus to the second portion of the array of memory cells (please see 112 rejection above, as claim 1 already teach to partition array based on work load).  

Regarding claim 11. The apparatus of claim 8, wherein the controller is configured to partition the array of memory cells into the first portion of the array of memory cells and the second portion of the array of memory cells at least partially based on type of data in the first portion of the array of memory cells and type of data in the second portion of the array of memory cells (please see 112 rejection above, as claim 1 already teach to partition array based on work load).  
  
Regarding claim 12, the combination of Moon and Wei teaches the apparatus of claim 8, wherein the controller is configured to perform wear leveling on the array of memory cells by applying a first wear leveling scheme (write mode indicated in figure 8/10, e.g., WM0 in figure 10 of Moon) to the first portion of the array of memory cells to manage the cycle count of the first portion and a second wear leveling scheme (write mode indicated in figure 10, e.g., REWM1 in figure 10 of Moon) to the second portion of the array of memory cells to manage the second cycle count of the second portion (Moon teaches in figure 11 and [0026] a wear leveling method for a memory device which is to select target block for program operation based on number of erase cycles of that particular block and erase voltages utilized to perform the erase cycles on the memory block. Moon further teaches in [0011] /[0016] and figure 8/12 to select a write mode based on effective wearing which is a function of erase count).    

Regarding claim 13, the combination of Moon and Wei teaches the apparatus of claim 8, wherein the apparatus includes a first counter (it is obvious there exist a first counter so that erase count EC for BLK0 can be tracked in figure 8 of Moon) to monitor the cycle count of the first portion and a second counter (it is obvious there exist a second counter so that erase count EC for BLK1 can be tracked in figure 8 of Moon) to monitor the cycle count of the second portion.  

Regarding independent claim 14, the combination of Moon and Wei teaches a method, comprising: 
performing a first update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or “writing mode” used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon) on a first portion (e.g., BLK0 in figure 8 of Moon) of the array of memory cells, wherein the first update technique increases the cycle count for the first portion at a first rate (rate of cycle count changed by adopting this particular “wear leveling method” in figure 11 and [0026] of Moon or adopting “writing mode” used in figure 9/10 of Moon, or e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon); (“;” is added by examiner)
 performing sensing operations (read operation in S240 in figure 12 of Moon, or verify operation in S280 in figure 12 of Moon) on an array of memory cells to identify a threshold voltage corresponding to a state of each memory cell in the first portion of the array of memory cells by applying a first set of signals (Vrd0_1/Vrd0_2/Vrd0_3 and Vrd3’_1/Vrd3’_2/Vrd3’_3 in figure 10 of Moon) to the first portion of the array of memory cells, wherein signals from the first set of signals are selected based on the cycle count (EC in figure 8 and 12 of Moon for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12 of Moon, [0119] of Moon, “…when an access request is provided from the host 100, the dynamic access manager 330 reads effective wearing EW corresponding to a selected memory block from the per-block mode table 344…”, [0104] of Moon, “…the cumulative effective wearing CEW may also be referred to as a cumulative effective wear level, and may be indicative of a number of erase cycles performed on a memory block…”) of the first portion and a workload of the first portion (see 112 rejection above, this limitation has been interpretation as signals have loose correlation with work load as partition is done based on work load, Wei teaches in abstract to partition data blocks based on workload); 
performing a second update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or “writing mode” used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon) on a second portion (BLK1 in figure 8 or figure 5 of Moon) of the array of memory cells, wherein the second update technique increases the cycle count for the second portion at a second rate (rate of cycle count changed by adopting this particular “wear leveling method” in figure 11 and [0026] of Moon or adopting “writing mode” used in figure 9/10 of Moon, or e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon); and 
performing sensing operations (read operation in S240 in figure 12 of Moon, or verify operation in S280 in figure 12 of Moon) on an array of memory cells to identify a threshold voltage corresponding to a state of each memory cell in the second portion (BLK1 in figure 8 or figure 5 of Moon) of the array of memory cells by applying a second set of signals (Vrd1’_1/Vrd1’_2/Vrd1’_3 and Vrd2’_1/Vrd2’_2/Vrd2’_3 in figure 10 of Moon) to the second portion of the array of memory cells, wherein signals from the second set of signals are selected based on the cycle count of the second portion and a workload of the second portion (see 112 rejection above, this limitation has been interpretation as signals have loose correlation with work load as partition is done based on work load, Wei teaches in abstract to partition data blocks based on work load).

Regarding claim 15, the combination of Moon and Wei teaches the method of claim 14, further comprising partitioning the array of memory cells into the first portion and the second portion based on workload of the array of memory cells (Wei teaches in abstract to partition data blocks based on workload).  

Regarding claim 16, the combination of Moon and Wei teaches the method of claim 14, further comprising monitoring the cycle count (EC in figure 8 and 12 for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12, [0119], “…when an access request is provided from the host 100, the dynamic access manager 330 reads effective wearing EW corresponding to a selected memory block from the per-block mode table 344…”, [0104], “…the cumulative effective wearing CEW may also be referred to as a cumulative effective wear level, and may be indicative of a number of erase cycles performed on a memory block…”) of the first portion of the array of memory cells and monitoring the cycle count of the second portion of the array of memory cells.  

Regarding claim 20, the combination of Moon and Wei teaches the method of claim 14, further comprising performing wear leveling on the array of memory cells by applying a first wear leveling scheme (write mode indicated in figure 8/10, e.g., WM0 in figure 10 of Moon) to the first portion of the array of memory cells to manage a cycle count of the first portion and a second wear leveling scheme (write mode indicated in figure 10, e.g., REWM1 in figure 10 of Moon) to the second portion of the array of memory cells to manage a cycle count of the second portion (Moon teaches in figure 11 and [0026] a wear leveling method for a memory device which is to select target block for program operation based on number of erase cycles of that particular block and erase voltages utilized to perform the erase cycles on the memory block. Moon further teaches in [0011] /[0016] and figure 8/12 to select a write mode based on effective wearing which is a function of erase count).  

Claims 1, 6, 7, 14, 17, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon PG PUB 20140369124 (hereinafter Moon). Note: a different interpretation of Moon is used for claims 1, 6, 7.

Regarding independent claim 1, Moon teaches an apparatus (title of Moon), comprising: 
an array of memory cells (231 in figure 5 of Moon); and 
a controller (234 in figure 5 of Moon) configured to: 
perform a first update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or “writing mode” used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon) on a first portion (e.g., BLKx in figure 8 of Moon) of the array of memory cells, wherein the first update technique increases a cycle count for the first portion at a first rate (rate of cycle count changed by adopting this particular “wear leveling method” in figure 11 and [0026] of Moon or adopting “writing mode” used in figure 9/10 of Moon, or e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon); 
perform sensing operations (read operation in S240 in figure 12 of Moon, or verify operation in S280 in figure 12 of Moon) on the first portion (e.g., BLKx in figure 8 of Moon) of the array of memory cells using a first set of signals (Vrd0_1/Vrd0_2 in figure 10 of Moon), wherein signals from the first set of signals (Vrd0_1/Vrd0_2 in figure 10 of Moon) are selected based on the cycle count of the first portion (EC in figure 8 and 12 of Moon for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12 of Moon) and a workload of the first portion (see 112 rejection above, this limitation has been interpretation as signals have loose correlation with work load as partition is done based on work load, Wei teaches in abstract to partition data blocks based on workload); 
perform a second update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or “writing mode” used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon) on a second portion (e.g., BLKy in figure 8 of Moon) of the array of memory cells, wherein the second update technique increases a cycle count for the second portion at a second rate (rate of cycle count changed by adopting this particular “wear leveling method” in figure 11 and [0026] of Moon or adopting “writing mode” used in figure 9/10 of Moon, or e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon); 
 and 
perform sensing operations (read operation in S240 in figure 12 of Moon, or verify operation in S280 in figure 12 of Moon) on the second portion (e.g., BLKy in figure 8 of Moon) of the array of memory cells using a second set of signals (Vrd0_3/Vread0 in figure 10 of Moon), wherein signals from the second set of signals are selected based on the cycle count (EC in figure 8 and 12 of Moon for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12 of Moon) of the second portion and a workload of the second portion (see 112 rejection above, this limitation has been interpretation as signals have loose correlation with work load as partition is done based on work load, Wei teaches in abstract to partition data blocks based on workload); and wherein the first set of signals (Vrd0_1/Vrd0_2 in figure 10 of Moon) include magnitudes that are different than magnitudes of the second set of signals (Vrd0_3/Vread0 in figure 10 of Moon).

Regarding claim 6, the combination of Moon and Wei teaches the apparatus of claim 1, wherein a first signal (Vrd0_1 in figure 10 of Moon) of first set of signals (Vrd0_1/Vrd0_2 in figure 10 of Moon) is applied to the first portion of the array of memory cells when the cycle count of the first portion (e.g., BLKx in figure 8 of Moon) of the array of memory cells is a first value (figure 12 of Moon teaches in S280 that write mode can be decided based on erase count (EC), embodiments in figure 10 teach 4 different write modes, therefore, first value can be interpreted as the EC count less than rangeA (e.g. mark up figure 10 rangeA) which is corresponded to default WM0) and a first signal (Vrd0_3 in figure 10 of Moon) of the second set of signals (Vrd0_3/Vread0 in figure 10) is applied to the second portion (e.g., BLKy in figure 8 of Moon) of the array of memory cells the cycle count of the second portion of the array of memory cells is the first value (figure 12 of Moon teaches in S280 that write mode can be decided based on erase count (EC), embodiments in figure 10 teach 4 different write modes, therefore, first value can be interpreted as the EC count less than rangeA (e.g. mark up figure 10 rangeA) which is corresponded to default WM0).  

Regarding claim 7, the combination of Moon and Wei teaches the apparatus of claim 6, wherein a magnitude of the first signal (Vrd0_1 in figure 10 of Moon) of the first set of signals is different than a magnitude of the first signal (Vrd0_3 in figure 10 of Moon) of the second set of signals.  

Regarding independent claim 14, the combination of Moon and Wei teaches a method, comprising: 
performing a first update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or “writing mode” used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon) on a first portion (e.g., BLK0 in figure 8 of Moon) of the array of memory cells, wherein the first update technique increases the cycle count for the first portion at a first rate (rate of cycle count changed by adopting this particular “wear leveling method” in figure 11 and [0026] of Moon or adopting “writing mode” used in figure 9/10 of Moon, or e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon); (“;” is added by examiner)
performing sensing operations (read operation in S240 in figure 12 of Moon, or verify operation in S280 in figure 12 of Moon) on an array of memory cells to identify a threshold voltage corresponding to a state of each memory cell in the first portion (e.g., BLKx in figure 8 of Moon) of the array of memory cells by applying a first set of signals (Vrd0_1/Vrd0_2 in figure 10 of Moon) to the first portion of the array of memory cells, 
wherein signals from the first set of signals are selected based on the cycle count of the first portion (EC in figure 8 and 12 of Moon for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12 of Moon, [0119] of Moon, “…when an access request is provided from the host 100, the dynamic access manager 330 reads effective wearing EW corresponding to a selected memory block from the per-block mode table 344…”, [0104] of Moon, “…the cumulative effective wearing CEW may also be referred to as a cumulative effective wear level, and may be indicative of a number of erase cycles performed on a memory block…”) and a workload of the first portion (see 112 rejection above, this limitation has been interpretation as signals have loose correlation with work load as partition is done based on work load, Wei teaches in abstract to partition data blocks based on workload); 
performing a second update technique (“update technique” has been understood as “wear leveling method” in figure 11 and [0026] of Moon or “writing mode” used in figure 9/10, figures 8 and 11 of Moon teaches a program method based on erase cycle of the block, e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon) on a second portion (BLK1 in figure 8 or figure 5 of Moon) of the array of memory cells, wherein the second update technique increases the cycle count for the second portion at a second rate (rate of cycle count changed by adopting this particular “wear leveling method” in figure 11 and [0026] of Moon or adopting “writing mode” used in figure 9/10 of Moon, or e.g., WM0/VM1 in figure 8 of Moon, or WM0/REWM1 in figure 10 of Moon); and 
performing sensing operations (read operation in S240 in figure 12 of Moon, or verify operation in S280 in figure 12 of Moon) on an array of memory cells to identify a threshold voltage corresponding to a state of each memory cell in the second portion (e.g., BLKy in figure 8 of Moon) of the array of memory cells by applying a second set of signals (Vrd0_3/Vread0 in figure 10 of Moon) to the second portion of the array of memory cells, wherein signals from the second set of signals are selected based on the cycle count (EC in figure 8 and 12 of Moon for a particular block (e.g., BLK0 in figure 8), S280/S260 in figure 12 of Moon, [0119] of Moon) of the second portion and a workload of the second portion (see 112 rejection above, this limitation has been interpretation as signals have loose correlation with work load as partition is done based on work load, Wei teaches in abstract to partition data blocks based on work load).  

Regarding claim 17, the combination of Moon and Wei teaches the method of claim 14, wherein each signal of the first set of signals (Vrd0_1/Vrd0_2 in figure 10 of Moon) corresponds to a range of cycle counts (figure 12 of Moon teaches in S280 that write mode can be decided based on erase count (EC), embodiments in figure 10 of Moon teach 4 different write modes, therefore, first value can be interpreted as the EC count less than rangeA (e.g. mark up figure 10 rangeA) which is corresponded to default WM0) of the first portion of the array of memory cells.  

Regarding claim 18, the combination of Moon and Wei teaches the method of claim 17, wherein each signal of the second set of signals (Vrd0_3/Vread0 in figure 10 of Moon) corresponds to a range of cycle counts (figure 12 of Moon teaches in S280 that write mode can be decided based on erase count (EC), embodiments in figure 10 of Moon teach 4 different write modes, therefore, first value can be interpreted as the EC count less than rangeA (e.g. mark up figure 10 rangeA) which is corresponded to default WM0) of the second portion (e.g., BLKy in figure 8 of Moon) of the array of memory cells.

Regarding claim 19, the combination of Moon and Wei teaches the method of claim 18, further including applying a first signal (Vrd0_1 in figure 10 of Moon) of the first set of signals (Vrd0_1/Vrd0_2 in figure 10 of Moon) to the first portion of the array of memory cells when the cycle count of the first portion is in a first range and applying a first signal (Vrd0_3 in figure 10 of Moon) of the second set of signals (Vrd0_3/Vread0 in figure 10 of Moon) to the second portion of the array of memory cells when the cycle count of the second portion is in the first range.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941. The examiner can normally be reached M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOCHUN L CHEN/               Primary Examiner, Art Unit 2824